                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

ROBERT L. ROSS,                       §
                                      §
                   Petitioner,        §
                                      §
V.                                    §      No. 4:19-CV-063-Y
                                      §
ERIC D. WILSON, Warden,               §
FMC-Fort Worth,                       §
                                      §
                   Respondent.        §


                            OPINION AND ORDER

     Before the Court is a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241 filed by Petitioner, Robert L. Ross,

a federal prisoner confined at FMC-Fort Worth, against Eric D.

Wilson,   warden     of    FMC-Fort       Worth,   Respondent.      After   having

considered the pleadings and relief sought by Petitioner, the Court

has concluded that the petition should be dismissed as premature.


                   I.     Factual and Procedural History

     Petitioner is serving a 324-month term of imprisonment for his

1994 conviction      in    the   Dallas     division   of    the   United   States

District Court      for    the   Northern     District      of   Texas,   Case   No.

3:94-CR-007-R. (Resp’t’s App. 2, 7, doc. 9.) The Bureau of Prisons

(BOP) has calculated his projected release date as July 25, 2019,

via good conduct time. (Pet., Ex. B, doc. 1.) In this petition,

Petitioner asserts that he is entitled to immediate recalculation

of his good-time credit as a result of the First Step Act of 2018

and immediate release. (Pet. 3-4, doc. 1.)
                              II.    Discussion

       Section 102(b)(1) of the First Step Act of 2018, Public Law

No. 115–391, amended 18 U.S.C. § 3624(b) to permit federal inmates

to    earn 54   days   of   good   conduct   time   for   each   year   of   the

prisoner’s sentence imposed by the court, rather than for each year

of the sentence served, effectively abrogating Barber v. Thomas,

560 U.S. 474, 476 (2010) (upholding the BOP’s method of awarding

good-time credit at the end of each year the prisoner served). See

Public Law 115-391, 132 Stat. 5194, § 102(b)(1). However, the

relevant provisions of the new law have not yet taken effect and

will not take effect until the attorney general completes the “risk

and needs assessment system” under §§ 101(a) and 102(b)(2) of the

Act. See Hoenig v. United States, No. 4:19-CV-374-Y, 2019 WL

2006695, at *1 (N.D. Tex. May 7, 2019); Greene v. Underwood, No.

4:19-CV-160-Y, 2019 WL 1531673, at *1 (N.D. Tex. Apr. 9, 2019),

appeal docketed, No. 19-10474 (5th Cir. Apr. 25, 2019). Therefore,

§ 102(b)(1) will not take effect until approximately mid-July 2019.

See Hoenig, 2019 WL 2006695-Y at *1; Greene, 2019 WL 1531673, at

*1.

       Petitioner asserts that because the “new risk and needs

assessment system has no impact on the retroactive application of

earned good conduct time,” he is entitled to the extra good time

now as a matter of law. (Pet. 3, doc. 1.) However, because the BOP

does not have the authority to recalculate Petitioner’s good-time


                                       2
credit until the relevant provisions of the Act take effect, the

question    of   whether   he    is   entitled     to   recalculation   of   his

good-time credit is premature, and this Court is powerless to alter

that fact. See Hoenig, 2019 WL 2006695-Y at *2; Greene, 2019 WL

1531673, at *2. Accord Christopher v. Wilson, No. 4:19-CV-214-O,

2019 WL 1745968, at *2 (N.D. Tex. Apr. 18, 2019); Molina v.

Underwood, No. 3:19-CV-641-K-BN, 2019 WL 1533444, at *2 (N.D. Tex.

Mar. 19, 2019); Horton v. Warden, Fed. Med. Ctr., No. 9:19-CV-42,

2019 WL 2094442, at *2 (E.D. Tex. Apr. 5, 2019). There is no

ambiguity in the Act, and the Court has no authority to rewrite or

disregard    the   statute      in    order   to   accommodate   Petitioner’s

situation.

     Therefore, for the reasons discussed, the Court DISMISSES

Petitioner’s petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 without prejudice as premature.

     SIGNED May 31, 2019.

                                              ____________________________
                                              TERRY R. MEANS
                                              UNITED STATES DISTRICT JUDGE




                                         3
